Title: From James Madison to Philip P. Barbour, 1 December 1822
From: Madison, James
To: Barbour, Philip P.


                
                    Dear Sir
                    Montpellier Decr. 1. 1822
                
                The enclosed letter not having come to hand before your departure for Washington, I cannot so well comply with the request of the writer as by forwarding it for your perusal. Should you think his object a reasonable one, or entitled to a fair consideration, a word of explanation from you to the Secy. of war & the Attorney General, if proper at all, may be more so from you than from me and can not certainly be of less avail. I am indeed without the least information on the case, beyond what is gathered from the letter itself. Of the character of the writer, tho’ my personal knowledge is of old date, I am authorised by all the evidence short of it, to speak favorably. He has been ever represented as remarkable for an honest frankness, and a warmth of good feelings; and as a firm patriot through all the vicissitudes of the times, from the commencement of the Revolution to the present. I have understood too that his present distress is the consequence of no fault but that of a liberality and benevolence, indulged beyond the limits of prudence. With this view of Mr. Ts character & situation, I can not but wish him success in his pursuit, if within the rules by which Congress are of necessity to be gover[n]ed.
             